DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 3 – 8, 10 – 13, and 16 – 23 have been considered but are moot because the new ground of rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 – 8, 10 – 13, and 16 – 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 19 of U.S. Patent No. 10,578,412.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same features, albeit reworded.
For example, the pilot band section amendment to claim 1 comes from canceled (or patented) claim 2, while the nose section limitation is covered by patented (and now canceled) claim 15, “the nose section is formed having an LD-Haack shape.”  While, arguably, an LD-Haack shape is different than an LD-Haack profile, such amounts to a difference without patentable distinction because an LD-Haack shape would inherently include an LD-Haack profile, absent evidence to the contrary.  The patent discloses, “The disclosed projectile can be formed having an LD-Haack shaped nose section as well as a pilot band, driving band lead-on, and/or driving band lead-off having LD-Haack profiles,” at col. 5, lines 60 – 61 (e.g., 5:60-61), 120,” 9:34-36.  Thus, one reading the disclosure to understand the meanings of these terms would be apprised that there is no patentable distinction therebetween.
The remaining claims through claim 19 include amendments, if any, directed toward claim dependency and, thus, do not patentably distinguish over the patent.
Claim 20 requires a driving band lead-on section, which is covered by patent claims 7 and 9.  While perhaps not using identical language, all embodiments of the invention are disclosed and shown as including a driving band lead-on section 150 adjacent to a driving band section 160 on a forward side thereof.  Thus, one reading the disclosure to understand the meaning of these terms would be apprised of their relationship to one another.
Claim 21 recites features present in patent claim 1 (and the deleted portion of instant claim 1) and, thus, does not patentably distinguish over the patent.
Whether the patent claims the bore rider section being adjacent to the driving band lead-off section on the rearward side thereof (claim 22) or the nose section being adjacent to the driving band lead-on section on the forward side thereof (claim 23), one reading the disclosure to understand the meaning of these terms would be apprised of their relationships to the recited elements.
Evidence to the contrary is welcome.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
22-Mar-21